The opinion of the court was delivered by
Breaux, J.
The defendants were indicted for proposing, as councilmen, to receive a bribe. Thomas Haley and Peter B. Caul-field were tried and convicted.
During the trial the court allowed the State to introduce in evidence two letters, also permitted the State to introduce witnesses to prove the general reputation of a witness for truth and veracity'.
The witness, whose letters were introduced, was an officer of the Louisville & Nashville Railroad Company, who had sought by these *74letters pending negotiations to inform his employer of the conditions under which a grant or switch track privileges on the levee could be obtained by his company from the Council.
Prom one of the letters we extract:
‘ ‘ The factions have m ade a kind of combine on our business and demand seven thousand five hundred dollars for the passage of the ordinance. I have told the members that I could not make any deal with them contrary to law and good morals, whereupon they tell me that they will withhold my ordinance until I think of it.”
The objection inter alia was that the witness’ narrative or description of what had taken place between himself and factions or parties not' named and in no manner connecting either of the witnesses was not admissible.
The defendants made a motion to quash the indictment and after conviction another in arrest of judgment on the ground that Act 59 of 1878, in so far as it relates to the crime of bribery, was repealed by Act 78 of 1890.
First in order is the bill of exceptions to the overruling of these two motions.
The act invoked by the defendant as covering the whole subject and repealing prior laws is entitled, an act ‘ ‘ to define the crime of bribery and provide penalties therefor.”
The contention is that the word “define” as used in the title means to set bounds to and mark the limit of bribery in this State; that proposing to receive a bribe falls within the common law definition of bribery; that thus limited by the title it can not be supposed that the Legislature in enacting Act 78 of 1890 intended to leave un-repealed any part of the prior enactment embracing the same subject matter.
In support of this proposition the case of James Walsh vs. The People, 65 Illinois, 58-62, is cited. The defendant, an alderman of the city of Chicago, was indicted for a proposal made by himself to receive a bribe. The ground was in defence that the statute had not created the offence, and that the act charged did not fall within any of the common law definitions of bribery.
The court decided that the act of proposing to receive a bribe is within the common law definition of bribery and announced as reason for the conclusion that the mere offer to bribe, though it may be rejected, is an offence, and the party who makes the offer is answer*75able to indictment and punishment; that the distinction between an offer to bribe any one and a proposal to receive a bribe is exceedingly nice; the difference wholly ideal; that in holding that the act charged was indictable the court was not drifting into judicial legislation, but merely applying old and well settled principles to a new state of facts and held as we have already stated.
If we should follow the construction announced in that decision, the Act 78 of 1890 denouncing bribery would include the offer to accept a bribe, and a prosecution for offering to receive a bribe, based on the last act, would be valid without reference to the prior statute.
But it is argued on the part of the defendants that the words “ or parochial and municipal officers who shall propose to receive a bribe,” contained in Sec. 3 of Act 59 of 1876, having been omitted the only inference to be drawn from such a course of legislation is that a change in the law was intended to be made.
We do not think that this would unavoidably follow; particularly if “ bribery” can be extended to include the offer to receive a bribe. In that case there would be no omission; if the word used covered both offences the same end would be accomplished by the word “bribery; ” if it be as announced in the decision just cited, a different expression for the one idea of “ bribery.”
Be this as it may, our reading has not resulted in our finding that ■che offer to receive a bribe is an offence at common law.
Sir William Blackstone, in his Commentaries on the Laws of England, referring to bribery as an offence against public justice, adverts to the important part which presents play in the social life of the East; where it is the custom never to petition any superior for justice, not excepting their kings, without a present. This, he adds, is calculated for the genius of despotic countries where the true principles of government are never understood, and it is imagined that there is no obligation from the superior to the-inferior; no relative duty from the government to the governed. His transition from the custom in the East of offering presents to the Roman law in regard to bribery is somewhat sudden, followed by an allusion to Plato, who “ more wisely in his ideal republic orders those who take presents for doing their duty to be punished in the severest manner,” and closes his comments upon this subject with reference to England, where the “ offence of taking bribes is punished in inferior officers with fine and imprisonm nt, and in those who offer a bribe, though not taken, the same.’
*76In all his comments in regard to that vice as prevailing in ancient or modern times, no mention is made of such an offence as the offering to receive a bribe, though much is written about bribery and the offer to bribe.
By an examination as thorough as we could make, we have not, in any English commentator’s work upon that subject, found any reference to the one who merely proposed to receive the bribe as an offender of the common law.
The act of actually receiving was necessary to constitute the offence. While it is clearly announced as law, that it is as much a crime to offer a bribe as to take one, it never extends to the offer to-accept a bribe; never by inference, as was inferred in the Illinois case supra.
In Louisiana^ prior to the statute of 1878, the act of offering to receive a bribe was never, in terms, denounced.
Section 61 of Act 130 of 1806 denounced bribes or reward to influence behavior in office. The last act preceding the statute of 1878 is equally as limited in its terms — i. e., Act of 1873, No. 40. The act of 1878 denounced as a separate and distinct offence “ parochial or municipal officers who shall propose to receive a bribe.
The act of 1890 is silent in regard to this offence. Whatever construction is placed upon this omission in the last act, the offence in our view is denounced.
The two enactments do not embrace the same subject, nor does the limit which the words “ to define” place upon the object of the last enactment operate by implication as a repeal of another and substantive-offence created by the prior act. Moreover, the last act is not an amendment or re-enactment of the prior law; therefore the principle of interpretation, that the parts of the former law left out are repealed, does not apply. .The repeal can not be inferred when, as in this case, the two statutes, except as relates to bribery,, can be harmonized.
The prior law, it must'be held, in so far as relates to bribery itself, is repealed; but it is not repealed in so far as relates to the offer to-receive a bribe.
“ One statute is not repugnant to another unless they relate to the same subject and are enacted for the same purpose. When there is a difference in the whole purview of two statutes apparently relating to the same subject, the former is not repealed.” Sutherland, See. 138.
*77The next objection was raised to the admissibility of two letters; admitted by the conrt as part of the res gestee; written by the principal witness for the prosecution to his employer; they communicated to the latter, proposals and the circumstances under which they were made; the negotiations related to a resolution in the company’s interests before the City Council and the communications bear dates contemporaneous with the offences charged. The trial judge, in support of his. ruling, stated: “ This evidence was part of the res ges-tee. Mr. Marshall was merely an employee of the Louisville & Nashville Railroad Company, and had necessarily to communicate the propositions to receive a bribe. It was the company, and not he, that had to pay the bribe if the proposal was assented to; hence it was really made to the company through him. The defendants were fully aware of this fact. Marshall told the three accused that he ‘ had no authority.to spend any money for the company’ (see his testimony,’ Question and Answer No. 83) ; on another occasion he informed Caulfield that he was still undecided as to what the company would do about the bribe” (Marshall’s testimony, Answer No. 62). The “ defendants, therefore, knew at the time that their propositions were conveyed to the headquarters of the coroporation.” *
The communications were the accompaniment of the act; “were so connected with it as to illustrate its character.” 1 Greenl. on Ev., Sec. 108; Wharton Or. Ev., Sec. 263.
Another objection, based upon grounds stated in a separate bill of exceptions, was to the admissibility of the testimony of witnesses in support of the testimony of the State’s principal witness. The grounds were that the defence had not imputed fraud or fabrication to the witness, Charles Marshall; that on the contrary the contention was that he was mistaken and had mistaken these defendants in the conversations that he had with others with whomhe had conversations.
Such were the statements to the court by counsel for defendants. None the less the testimony of ,the witnesses for the defendants sought to impeach the testimony of this witness — it could have no other effect; there was an irreconcilable conflict in the relation of facts between this witness and those for the defendants. There was direct, open contradiction in several important particulars. Mr. Rapalge (Sec. 217) says: “A party has the unquestioned *78right to introduce evidence in corroboration of a witness who has been impeached or contradicted. And no exception lies to “the admission of such "evidence.” A contradicted witness, in regard to facts material to the issue, may be corroborated.
After a careful examination of the law of the case we have not found any reversible error.
It is therefore adjudged and decreed that the judgment be affirmed.